United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Coatesville, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1054
Issued: November 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) December 21, 2010 merit decision denying her occupational disease claim.
The appeal was docketed as number 11-1054. The Board finds that this case is not in posture for
a decision.
The present appeal involves appellant’s March 15, 2010 occupational disease claim (File
No. xxxxxx435), in which she alleged aggravation of brain, neck and back injuries due to
employment activities in a modified health aid position she held for one week. In a
December 21, 2010 decision, an OWCP hearing representative indicated that appellant had two
prior claims, including a July 16, 1999 claim for a back injury (File No. xxxxxx749) and a
March 27, 2000 traumatic injury claim (File No. xxxxxxx477), which was reportedly accepted
for concussion and contusion of the head. The record, however, does not contain any evidence
relating to the development of either of those claims.1 The record in the instant case (File No.
xxxxxx435) contains medical evidence from Dr. Scott M. Fried, a Board-certified osteopath,
specializing in orthopedic surgery, who diagnosed postconcussion syndrome, brachial
1

In a December 13, 2004 decision, the Board reversed OWCP’s February 18, 2004 decision in File No.
xxxxxx447 terminating appellant’s compensation benefits. Docket No. 04-1775 (issued December 13, 2004).

plexopathy and low back dysfunction secondary to appellant’s March 2000 work injury.
Dr. Clem Caccarelli, a Board-certified family practitioner, diagnosed postconcussive syndrome
and thoracic outlet syndrome, which he opined had developed over a 10-year period and had
been exacerbated by appellant’s modified work activities. Without reviewing the relevant case
records, the Board is unable to determine whether appellant’s current diagnosed conditions are
causally related either to a prior injury or the claimed exacerbation in this case. Due to the
overlapping nature of the claims, the medical evidence contained in File Nos. xxxxxx749 and
xxxxxx477 will necessarily bear directly on appellant’s claim for compensation in File No.
xxxxxx435.
Because it is essential for the Board to review the medical evidence contained in file
numbers xxxxxx749 and xxxxxxx477 in order to render a full and fair adjudication of the present
appeal, this case will be remanded for OWCP to consolidate case file numbers xxxxxx749 and
xxxxxx477 with file number xxxxxx435. Reconstruction of the record will be followed by a
de novo decision on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 21, 2010 decision be set aside and the case remanded for further development
consistent with this order.
Issued: November 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

